Citation Nr: 1329254	
Decision Date: 09/12/13    Archive Date: 09/20/13

DOCKET NO.  08-23 827	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan



THE ISSUE

Entitlement to service connection for hearing loss.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel



INTRODUCTION

The Veteran served on active duty from February 1966 to 
February 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2007 rating decision, by the 
Detroit, Michigan RO, which denied the Veteran's claim of 
entitlement to service connection for hearing loss.  

In November 2011, the Board remanded the case for further 
evidentiary development.  Following the requested 
development, a supplemental statement of the case (SSOC) was 
issued in January 2012.  As discussed below, the Board finds 
that there was substantial compliance with its remand; thus, 
it may proceed with a decision at this time.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  

While the appeal was in remand status, service connection 
for tinnitus was granted.  Therefore, that issue is no 
longer before the Board.  


FINDING OF FACT

The evidence is in relative equipoise on the question of 
whether the Veteran's bilateral hearing loss is related to 
acoustic trauma he experienced during active military 
service.  


CONCLUSION OF LAW

The Veteran has bilateral sensorineural hearing loss that is 
the result of disease or injury incurred during active 
military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 
2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 
(2013).  




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran served on active duty from February 1966 to 
February 1968.  His DD Form 214 reflects that the Veteran's 
military occupational specialty was Field Artillery Fire 
Control man.  The enlistment examination, dated in February 
1966, revealed pure tone thresholds of 15, -5, -5, and -5 
decibels in the right ear, and -5, -5, -10, and -10 in the 
left ear at the 500, 1000, 2000, and 4000 Hertz levels, 
respectively.  On the February 1968 separation examination, 
it was noted that the Veteran's hearing was 15/15 in the 
left ear according to the whispered and spoken voice tests, 
no readings were reported for the right ear.  His service 
treatment records (STRs) are negative for any history, 
treatment, or diagnosis of hearing loss or tinnitus.  

The Veteran's claim for hearing loss (VA Form 21-526) was 
received in August 2005.  Submitted in support of the 
Veteran's claim was the report of an Audiological assessment 
conducted by Dr. Jackie M. Gilbert in May 2007.  It was 
noted that the Veteran reported difficulty hearing in his 
right ear for many years, which he feels began while firing 
artillery in Vietnam during his service in the Marine Corps.  
The Veteran stated that he did not utilize hearing 
protection devices.  There was no familial history of 
hearing loss.  Dr. Gilbert stated that pure tone audiometric 
testing for the left ear revealed normal hearing sensitivity 
through 3000 Hz sloping to a mild to severe high frequency 
sensorineural hearing loss at 4000 through 8000 Hertz 
levels.  Dr. Gilbert noted that the right ear testing 
revealed a slight to mild sensorineural hearing loss through 
3000 Hz sloping to a moderately-severe to profound high 
frequency sensorineural hearing loss at 4000 through 8000 
Hz.  Speech reception thresholds were in good agreement with 
pure tone findings.  Word recognition ability was 92 percent 
in the left ear and 68 percent in the right ear when 
presented at 55 dB Hl; when presented at 65 dB Hl, the word 
recognition ability improved to 72 percent in the right ear.  

The Veteran was afforded a VA Audiological evaluation in 
September 2007.  On the authorized Audiological evaluation, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
35
40
45
70
LEFT
25
25
25
35
50

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 94 percent in the left ear.  
The examiner reported that pure tone audiometry showed an 
asymmetric bilateral mild to moderate sensorineural hearing 
loss, worse in the right ear.  The VA examiner stated that 
it was not possible to attribute the cause of the hearing 
loss to military service without resorting to speculation 
because there was no evidence of this condition in the 
service treatment records.  

The Veteran was afforded another VA examination in November 
2011.  At that time, it was reported that the Veteran was in 
Vietnam for about 13 months.  It was also reported that the 
Veteran had significant noise exposure due to his handling 
of weaponry, especially 8-inch guns.  The Veteran reported 
hearing loss that seems greater in the right ear.  The 
examiner noted that the right tympanic membrane was markedly 
scarred and somewhat retracted without erythema.  On the 
authorized Audiological evaluation, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
40
40
40
65
LEFT
20
20
20
30
60

Speech audiometry revealed speech recognition ability of 78 
percent in the right ear and of 76 percent in the left ear.  
The pertinent diagnosis was bilateral sensorineural hearing 
loss.  The examiner opined that it is less likely as not 
that the hearing loss was caused by military noise exposure 
versus other causes.  The examiner based the opinion on lack 
of evidence of hearing loss in the claims file despite the 
fact that noise exposure was conceded by the regional 
office.  The examiner explained that hearing was tested on 
separation and found to be normal in both ears according to 
VA rating scale; he stated that no threshold changes were 
noted from induction to discharge.  The examiner also noted 
that there was no evidence of hearing loss from military 
service or at any time with one year of discharge.  The 
examiner observed that there was no nexus of causation from 
any private source or any VA source.  He noted that there 
was a report from Marquette General Hospital by a certified 
audiologist, which did not provide a nexus of causation.  

Despite the above-noted opinion, the VA examiner stated that 
the Veteran had a diagnosis of clinical hearing loss, and 
his tinnitus was at least as likely as not a symptom 
associated with the hearing loss, as tinnitus is known to be 
a symptom associated with hearing loss.  The examiner opined 
that it was at least as likely as not that the Veteran's 
tinnitus was caused by or a result of military service.  The 
examiner stated that because noise exposure was conceded by 
the RO from service in the military, this evidence is 
sufficient to concede that a noise injury probably occurred 
even in the absence of direct hearing loss evidence at 
discharge.  The examiner noted that the Institute of 
Medicine did not rule out the possibility that physiological 
changes undetectable on an audiogram at discharge may have 
occurred from military noise exposure conceded by the RO as 
in the Veteran's case.  The examiner further explained that 
auditory damage occurs immediately, with or without 
measurable changes in hearing, but intrusive tinnitus can 
emerge later and in some cases many years later.  

Service connection is warranted for disability "resulting 
from personal injury suffered or disease contracted in line 
of duty, or for aggravation of a preexisting injury suffered 
or disease contracted in line of duty."  38 U.S.C. § 1110.  
To establish a right to compensation for a present 
disability, a Veteran must show:  "(1) the existence of a 
present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship 
between the present disability and the disease or injury 
incurred or aggravated during service"--the so-called 
"nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 
1167 (Fed. Cir. 2004).  Holton v. Shinseki, 557 F.3d 1362 
(2009).  

In addition, the law provides that, where a Veteran served 
ninety days or more of active service and organic diseases 
of the nervous system, such as sensorineural hearing loss, 
become manifest to a degree of 10 percent within one year 
from the date of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the 
period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.  While the disease need not be 
diagnosed within the presumption period, it must be shown, 
by acceptable lay or medical evidence, that there were 
characteristic manifestations of the disease to the required 
degree during that time.  Id.  

For a showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  If the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2013).  

Lay assertions may serve to support a claim for service 
connection by supporting the occurrence of lay-observable 
events or the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. 
§ 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 
F.3d. 1372 (2007); see Buchanan v. Nicholson, 451 F. 3d 1331 
(Fed. Cir. 2006).  

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  By 
reasonable doubt is meant one which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim. It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
See 38 C.F.R. § 3.102.  

The threshold for normal hearing is from 0 to 20 decibels.  
Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the 
purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385 (2013).  

In weighing the evidence of record, the Board concludes that 
service connection for bilateral sensorineural hearing loss 
is warranted.  The evidence of record clearly demonstrates 
that the Veteran currently has bilateral hearing impairment 
as defined by VA regulations.  In addition, the records 
indicate that the Veteran was a Field Artillery Fire Control 
man.  Clearly, the Board notes that while the STRs are 
negative for any history, treatment, or diagnosis of hearing 
loss, pursuant to the provisions of 38 U.S.C.A. § 1154(a), 
the Board finds that the circumstances of the Veteran's 
service, including military training, would be consistent 
with exposure to loud noise in service.  As such, the Board 
finds that the statements from the Veteran concerning in-
service noise exposure are credible when viewed in 
conjunction with the available evidence.  

The Board finds the Veteran both competent and credible when 
it comes to the evidence about his exposure to noise during 
service.  (A layman is competent to report that he was 
exposed to noise.)  Because there is current bilateral 
hearing loss, and noise exposure during military service has 
been recognized, what is necessary in order to grant service 
connection is competent evidence linking the current hearing 
loss to service or to symptoms experienced since service.  

Having considered all the evidence of record, the Board 
finds that the evidence is in equipoise.  In this case, the 
Board is presented with a conflicting medical information 
regarding the onset of the Veteran's hearing loss.  In the 
November 2011 VA Audiological evaluation report, the 
examiner noted a diagnosis of bilateral high frequency 
sensorineural hearing loss.  The examiner stated that, based 
on the information from the Veteran's claims file that his 
hearing was within the normal range at his separation 
examination in 1968, no evidence of hearing loss from 
military service or at any time with one year of discharge, 
and no nexus of causation from any private source or any VA 
source, it was less likely as not that the hearing loss was 
caused by military noise exposure versus other causes.  
Nevertheless, the VA examiner also stated that the Veteran 
had a diagnosis of clinical hearing loss, and his tinnitus 
was at least as likely as not a symptom associated with the 
hearing loss, as tinnitus is known to be a symptom 
associated with hearing loss.  The examiner stated that 
because noise exposure was conceded by the RO from service 
in the military, this evidence was sufficient to concede 
that a noise injury probably occurred even in the absence of 
evidence of hearing loss at separation from service.  The 
examiner noted that the Institute of Medicine did not rule 
out the possibility that physiological changes undetectable 
on an audiogram at discharge may have occurred from military 
noise exposure .  The examiner further explained that 
auditory damage occurs immediately, with or without 
measurable changes in hearing.  

Consequently, it appears from this opinion that, while 
hearing loss may not be detected at discharge, auditory 
damage nevertheless occurred with military noise exposure.  
This was the basis for the grant of service connection for 
tinnitus.  The examiner specifically conceded that the 
evidence was sufficient to conclude that noise injury 
occurred in service even in the absence of hearing loss.  

The Board recognizes that the examiner's two opinions appear 
contradictory in nature.  Nevertheless, in view of the 
Veteran's credible history of noise exposure in service, 
post-service medical findings of bilateral hearing loss, and 
the medical opinion strongly suggesting that sensorineural 
damage occurred even though it was not detected at 
separation from service, the Board finds that the evidence 
supporting the claim is in equipoise with that against the 
claim.  Service connection therefore is reasonably in order 
for bilateral sensorineural hearing loss.  38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  


ORDER

Service connection for bilateral sensorineural hearing loss 
is granted.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


